Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (08/08/2019) in which a (3) month Shortened Statutory Period for Response has been set.  
 
      Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.       Upon initial entry, claims (1 -20) appear pending for examination, of which (1, 12, 16) being the three (3) parallel running independent claims on record. 

   Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that were submitted on date (08/08/2019; 01/20/2020; 04/29/2020 and 09/18/2020) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.

Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

 Drawings

6.	The submitted Drawings on date (08/08/2019) has been accepted and considered under the 37 CFR 1.121 (d). 

  35 USC § 103 rejection

7.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.1.	Claims (1 -7, and 9 -20) are rejected under 35 U.S.C. 103 as being unpatentable over Cho; et al. (“Depth map upsampling using cost volume filtering”; hereafter “Cho”) in view of Smirnov; et al. (US 10,453,249; hereafter “Smirnov”)

Claim 1. Cho discloses the invention substantially as claimed - A method for acquiring a depth image, comprising: (e.g. multiple (passive and active) methodologies for image depth acquisition, using plurality of sensor types (i.e. including TOF & Kinect cameras), using plurality of filter techniques, from different authors [pages 1 -2]).
Cho further teaches - emitting light to a target object; (e.g. light emitting in at least Figs 1 -3; [page 1]);
receiving light reflected by the target object and (e.g. image capturing, Fig. (2 -3));
performing sampling a number of times, to obtain a plurality of phase maps; (e.g. see image sampling for plurality of labels; Figs. (2 -3); [pages 1 -3])
filtering the plurality of phase maps to obtain a plurality of filtered phase maps; (e.g. see plurality of classes for depth map configuration, using general purpose multimodal
filters (e.g., joint bilateral up-sampling [5] or guided image up-sampling [6]); [pags 1-2])
and forming the depth image according to the plurality of filtered phase maps; (e.g. see depth formation using plurality of filters techniques; [page 1-2]).
Given the teachings of Cho as a whole, and under the obvious assumption and purpose of his papers, it is noted that some of the functional components as listed (i.e. no specific functional structural support shown), are missed or not fully described in the papers. 
For the purpose of further clarification and in the same field of endeavor, Smirnov teaches a similar device and technique (Figs. 1 and 6) for generation of a depth-view image of a scene from a set of input images during image signal processing, similarly employing depth sampling and cost maps, by using bilateral filter approximation, as also described in the exemplary flow chart of Fig. 22; [Summary; Col. 13 -14; 22: 45; 34: 45]). 
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the self-driving algorithm of Cho, with the functional/structural architecture technique of Smirnov, in order to provide - (e.g. applying adaptive filter techniques based on cross-modality that will improve the accuracy of the range map and noise level confidence, [Smirnov; Summary; 19: 50])

Claim 2. Cho/Smirnov discloses - The method of claim 1, wherein filtering the plurality of phase maps comprises: 
obtaining an amplitude map according to the plurality of phase maps; and filtering the plurality of phase maps by employing a joint bilateral filtering scheme and using the amplitude map as a guiding map; (e.g. see image map processing in at least (Figs. 5 -9) employing bilinear filtering; [Smirnov; Col. 11 -12; 15 -16]; the same motivation applies herein.)

Claim 3. Cho/Smirnov discloses - The method of claim 2, wherein obtaining the amplitude map according to the plurality of phase maps comprises: (e.g. see phase and amplitude map processing; [Smirnov; 15: 45]
obtaining a plurality of average pixel values, wherein each of the plurality average pixel values is an average value of pixel values of pixels that locate at a same position of the plurality of phase maps; (e.g. same pixel position; [Smirnov; Col. 28]) and obtaining the amplitude map according to the plurality of average pixel values; (e.g. see weighted cost volume filtering using average pixel values of color/luma values; [Smirnov; 28: 07]).

Claim 4. Cho/Smirnov discloses - The method of claim 1, wherein filtering the plurality of phase maps comprises:
obtaining an amplitude map according to the plurality of phase maps; 
obtaining a confidence map by filtering the amplitude map; and 
filtering the plurality of phase maps by employing a joint bilateral filtering scheme and using the confidence map as a guiding map; (e.g. see analogous flow chart process in Fig. 22, [Smirnov; 24: 45]; the same motivation applies herein equally as well.) 

Claim 5. Cho/Smirnov discloses - The method of claim 4, wherein filtering the plurality of phase maps by employing the joint bilateral filtering scheme and using the confidence map as the guiding map comprises:
segmenting each of the plurality of phase maps into a low confidence map and a high confidence map according to the confidence map; and filtering the high confidence map obtained from each of the plurality of phase maps with{YB:00858630.DOCX } -12-the joint bilateral filtering scheme to obtain a filtered high confidence map, wherein each of the plurality of filtered phase maps is obtained by processing the low confidence map obtained from each of the plurality of phase maps and the filtered high confidence map that corresponds to each of the plurality of phase maps; (e.g. see analogous process in Fig. 22; [Smirnov; Col. 24-25]; the same motivation applies herein.)
  
Claim 6. Cho/Smirnov discloses - The method of claim 5, wherein segmenting each of the plurality of phase maps into the low confidence map and the high confidence map according to the confidence map comprises: 
dividing a plurality of pixels of the confidence map into pixels with high confidence and pixels with low confidence, wherein each of the pixels with high confidence has a pixel value greater than or equal to a confidence threshold, and each of the pixels with low confidence has a pixel value smaller than the confidence threshold; 
determining an image area of each of the plurality of phase maps having pixels that correspond to the pixels with high confidence to be the high confidence map; and 
determining an image area of each of the plurality of phase maps having pixels that correspond to the pixels with low confidence to be the low confidence map; (e.g. see also analogous process in Fig. 22; [Smirnov; Col. 24-25]; same motivation applies herein.)

Claim 7. Cho/Smirnov discloses - The method of claim 5, further comprising: obtaining each of the plurality of filtered phase maps by splicing the low confidence map and the filtered high confidence map; (e.g. see low/high confidence parameters used in both [Cho; page 2] and [Smirnov; 25: 01]).

Claim 10. Cho/Smirnov discloses - The method of claim 1, further comprising: filtering the plurality of phase maps simultaneously by processing the plurality of phase maps in parallel, whereby the plurality of filtered phase maps are obtained; (e.g. a CPU able to execute instructions steps, using pipelining and/or multithreading (i.e. parallel process) techniques; [Smirnov; 8: 15]). 

Claim 11. Cho/Smirnov discloses - The method of claim 1, further comprising: performing at least one of anti-aliasing and mean filtering on the depth image to obtain a depth image. (The same rationale and motivation apply as given to Claims (1 and 2) above).  

Claim 12. Cho/Smirnov discloses - An apparatus for acquiring a depth image, comprising: 
a light emitter, configured to emit light to a target object; 
a light receiver, configured to receive light reflected back by the target object and perform sampling a number of times, to obtain a plurality of phase maps; and 
a processor, configured to filter the plurality of phase maps to obtain a plurality of filtered phase maps and form the depth image according to the plurality of filtered phase maps. (Current list all the same elements as listed in Claim 1 above, but in “apparatus form” instead, and is/are therefore on the same premise.)

Claim 13. Cho/Smirnov discloses - The apparatus of claim 12, wherein the processor configured to filter the plurality of phase maps is configured to: obtain an amplitude map according to the plurality of phase maps; and  {YB:00858630.DOCX } -14-filter the plurality of phase maps by employing a joint bilateral filtering scheme and using the amplitude map as a guiding map. (The same rationale and motivation apply as given to Claims (1 and 2) above).  

Claim 14. Cho/Smirnov discloses - The apparatus of claim 13, wherein the processor configured to obtain the amplitude map according to the plurality of phase maps is configured to: obtain a plurality of average pixel values, wherein each of the plurality average pixel values is an average value of pixel values of pixels that locate at a same position of the plurality of phase maps; and obtain the amplitude map according to the plurality of average pixel values. (The same rationale and motivation apply as given to Claims (1 and 3) above).  

Claim 15. Cho/Smirnov discloses - The apparatus of claim 12, wherein the processor configured to filter the plurality of phase maps is configured to: obtain an amplitude map according to the plurality of phase maps; obtain a confidence map by filtering the amplitude map; and filter the plurality of phase maps by employing a joint bilateral filtering scheme and using the confidence map as a guiding map. (The same rationale and motivation apply as given to Claims (1 and 4) above).  

Claim 16. Cho/Smirnov discloses - An electronic device comprising: 
a casing; and an apparatus received in the casing and comprising: 
a light emitter, configured to emit light to a target object; 
a light receiver, configured to receive light reflected back by the target object and perform sampling a number of times, to obtain a plurality of phase maps; and 
a processor, configured to filter the plurality of phase maps to obtain a plurality of filtered phase maps and form a depth image according to the plurality of filtered phase maps. (Current list all the same elements as listed in Claim 1 above, but in “device form” instead, and is/are therefore on the same premise.)  

Claim 17. Cho/Smirnov discloses - The electronic device of claim 16, wherein the casing defines a hole corresponding to the apparatus for acquiring a depth image, to allow light to pass through the casing via the hole; (e.g. the device may be a cellular phone, a personal digital assistant (PDA), a digital camera, a smartphone, a tablet computer or the like, having similar (i.e. or variations construction of the same) as shown in Figs. (1 and 3), employing analogous image process technique; [Smirnov; 7: 25]; the same motivation applies herein.) 

Claim 18. Cho/Smirnov discloses - The electronic device of claim 16, wherein the apparatus for acquiring a depth image is{YB:00858630.DOCX } -15-retracted into the casing and is capable of stretching out of the casing and the casing defines a hole in a direction in which light enters and exits the apparatus for acquiring a depth image. (The same rationale and motivation apply as given to Claim (17) above).   

Claim 19. Cho/Smirnov discloses - The electronic device of claim 18, wherein the apparatus for acquiring a depth image is stretched out of the casing when the apparatus for acquiring a depth image is required to be used, or the apparatus for acquiring a depth image is retracted into the casing when the apparatus for acquiring a depth image is not required to be used. (The same rationale and motivation apply as given to Claim (17) above).   

Claim 20. Cho/Smirnov discloses - The electronic device of claim 16, wherein the apparatus for acquiring a depth image is received in the casing and located below a display screen and, for the casing, there is no hole defined in a direction in which light enters and exits the apparatus for acquiring a depth image. (The same rationale and motivation apply as given to Claim (17) above).   

           Claim objection section

9.1.	Claims (8 -9) are objected to, in view of the particularities of the filter used technique, and they may be considered for allowance if rewrite them in independent form, and/or if incorporate them into the language of the three associated independent claims (1, 12, 16).

                 Examiner’s Notes

10.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)
                                                             
       Prior Art Citations

11.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

11.1. Patent documentation

US 8,619,122 B2		Gilboa; et al.		H04N13/139; H04N13/128
US 9,538,162 B2		Choi; et al.		H04N13/271; G06T7/593; H04N13/25; 
US 10,453,249 B2		Smirnov; et al.	G06T3/4007; G06T5/50; G06T7/521; 
US 10,003,757 B2		Georgiev; et al.	H04N5/2256; G06T5/20; H04N13/204; 
US 10,269,104 B2		Hannuksela; et al.	G06T5/002; G01S17/36; G06T5/50; 
US 20210067705 A1	Gluskin; et al.	H04N5/23203; G06T7/80; H04N5/36961; 

11.2. Non-Patent documentation:

_ Spatial-Depth Super Resolution for Range Images; Yang – 2007;
_ Fusion of TOF depth and stereo for High accuracy depth maps; Zhu – 2008;
_ Denoising of continuous wave TOF depth images using confident measures; Frank – 2009;
_ Method for depth map filter in view-point plus depth 3D representation; Smirnov – 2012;
_ Depth map upsampling using cost volume filtering; Cho 2013;
_ TOF sensor fusion with depth measurement reliability weighting; Schwarz – 2014;

                                                               CONCLUSIONS

12.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.